267 F.2d 43
Billy Joe HOUSTON, Appellant,v.O. B. ELLIS, General Manager, Texas Department of Corrections, Appellee.
No. 17600.
United States Court of Appeals Fifth Circuit.
May 19, 1959.

James H. Martin, Dallas, Tex., for appellant.
B. H. Timmins, Jr., Asst. Atty. Gen. of Texas, Will Wilson, Atty. Gen. of Texas, Linward Shivers, Asst. Atty. Gen. of Texas, for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
The only question before the trial court on this Section 2255, 28 U.S.C.A. proceeding being one of fact, i. e. whether petitioner's counsel was present in court when he was sentenced, this Court will not disturb the finding of the trial court to the effect that counsel was in fact present.


2
The judgment is affirmed.